NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, conditionally sending a forced cluster change instruction to a fault-free storage node based on the quantity of faulty storages nodes in a cluster being half of the pre-cluster nodes (note specification paragraph 13 explicitly defines half to be exactly N/2, with no rounding, where N is the number of pre-fault nodes) and based on the existence of a storage node after the fault that has a latest log index number at least equal to that of a committed log provided for a client as outlined in independent claims 1, 9, and 16. These limitations are considered allowable only in combination with all other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘187 to Gusev et al. discloses quorum rules allowing for continued cluster operation by a sub-cluster based on various changed configurations after a disruptive event using voting file systems. ‘187 to Gusev does not qualify as prior art. It was cited merely to show a state of the art.
‘762 to Gururaj et al. discloses a cluster system wherein a surviving node of a cluster attempts to claim primary ownership over an application and a related storage resource after at least one second node that previously owned that resource becomes unavailable. Discloses a situation in which exactly half the nodes of the cluster become unavailable. See fig 2B and accompanying description.
‘010 to Merriman discloses a distributed database system operating as a sharded cluster database that uses enhanced arbiter nodes with the ability to participate in commitment operations and in leader elections, but which do not store portions of the database. The enhanced arbiter nodes allow for a majority vote to result even if a majority of nodes storing the data are not reachable. The system can survive loss of half the storage nodes if an arbiter vote can constitute a majority.
‘691 to Buendgen discloses a system and method for operating a cluster that can address a situation where half of the cluster sites fails by using a quorum vote disk and defining a quorum function that can allow a subcluster to be granted quorum without an actual majority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113